Barnes, Judge.
In State v. Carlton, 276 Ga. 693 (583 SE2d 1) (2003), the Supreme Court reversed our decision in Carlton v. State, 254 Ga. App. 653 (563 SE2d 521) (2002), in which we reversed the judgment of the trial court. Accordingly, our opinion is vacated, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is affirmed.

Judgment affirmed.


Smith, C. J., Andrews, P. J., Johnson, P. J., Blackburn, P. J, Ruffin, P. J., Eldridge, Miller, Ellington, Phipps, Mikell and Adams, JJ, concur.